DETAILED ACTION
Claims 1-20 are pending before the Office for review.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-9, 11-12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2022/0028697).
With regards to claim 1, Tan discloses a method for processing a substrate, the method comprising: providing a dielectric layer (300) (Paragraph [0042]); forming a pattern hardmask layer (405, 502) over the dielectric layer (300), the patterned hard mask layer exposing a portion of the major surface of the dielectric layer (Figure 5); and removing a portion of the dielectric layer by performing a cyclic etch process comprising a plurality of cycles, wherein performing one  cycle of the plurality of cycles comprising: forming a capping layer (600) selectively over the patterned hardmask layer (405, 502) and after forming the capping layer, performing a sub-cycle etch process, the subs-cycle etch process removing material from the dielectric layer (Paragraphs [0092]-[0108] Figures 3-6B, 8A-8C discloses providing target layer 300 and forming DARC layer 302 and BARC layer 305 which can be etched in patterned DACR 502 and patterned BARC 405, depositing vertical growth mask 600 and performing a cycle of etching target layer with 600, 405, and 502 wherein 620 is etched while and a replenished vertical growth mask 820 is added subsequent to etching and the operations may be repeated in multiple cycles until the desired depth is reached).
Tan does not explicitly disclose providing a substrate having a dielectric layer disposed over a semiconductor substrate.
However, Tan discloses wherein the target layer may be a semiconductor substrate or wafers having one or more layers including materials such as dielectric layers (Paragraph [0042]) rendering obvious providing a substrate having a dielectric layer disposed over a semiconductor substrate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Tan to include a substrate having a dielectric layer disposed over a semiconductor substrate as rendered obvious by the general teachings of Tan because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using layer on a semiconductor wafer as rendered obvious by Tan. MPEP 2143D
With regards to claim 2, the modified teachings of Tan disclose wherein the apparatus comprises a controller with an endpoint measurement (Paragraph [0122]) and performing the operations under processing conditions and repeating the operations until the stack is etched based on the desired application (Paragraphs [0100], [0104]-[0108]) which renders obvious detecting an endpoint signal; and terminating the sub-cycle etch process and the cyclic etch process after detecting the endpoint signal.
With regards to claim 3, the modified teachings of Tan disclose wherein the capping layer (600) comprises a material different from the material of the top surface of the patterned hardmask layer (Paragraphs [0034]-[0035], [0046]-[0055], [0092] discloses wherein the capping layer is different from the underlying layers).
With regards to claim 4, the modified teachings of Tan disclose wherein the patterned hard mask layer comprises: a first hard mask layer (502) disposed over the dielectric layer (300) and a second hard mask layer (405) disposed over the first hard mask layer (502), the second hard mask layer (405) comprising a material different from the first hard mask layer (502) (Paragraphs [0052], [0092]).
With regards to claim 6, the modified teachings of Tan render obvious wherein forming the capping layer comprises forming a silicon- rich dielectric layer, silicon, silicon carbide, carbon doped silicon, doped silicon oxide, selectively over the patterned hard mask layer (Paragraph [0057] discloses forming the layer with a silicon containing precursor).
With regards to claims 8-9, the modified teachings of Tan render obvious wherein forming the capping layer comprises forming a metallic layer selectively over the patterned hard mask layer and wherein forming the metallic layer selectively over the patterned hard mask layer comprises selectively depositing titanium nitride, titanium, tantalum nitride, tantalum, ruthenium, tungsten-based compounds, or aluminum-based compounds (Paragraph [0035]).
With regards to claims 11 and 12, the modified teachings of Tan renders obvious wherein the sub cycle etch process is a timed process (Paragraphs [0104]-[0108], [0120] discloses wherein the etch process may be controlled by a system controller comprising a switching system for controlling the flow rates and durations of each of the closed embodiments wherein the switching time is adjusted based on the flow chemistry recipe chosen and other factors) and selecting a deposition thickness for the capping layer (Paragraphs [0053]-[0078] discloses depositing the vertical growth mask to a desired thickness by adjusting deposition characteristics). In addition, the modified teachings of Tan disclose wherein the vertical growth mask may be etch such that the etching may be performed wherein the vertical etch is removed the thickness of the target layer etched and will be replenished only once per thickness of the target etched (Paragraphs [0104]-[0107]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) It would have been prima facie obvious to modify the etch time of the timed etch process to amounts including an amount which etches 90 % to 99% of the selected deposition thickness of the capping layer in order to sufficiently remove the vertical growth mask to provide the desired replenished one per thickness of the target layer etched as rendered obvious by the modified teachings of Tan. (Paragraphs [0104]-[0107], MPEP 2144.05(II)(A)).
With regards to claim 16, Tan discloses a method for processing a substrate, the method comprising: providing a dielectric layer (300) (Paragraph [0042]); forming a pattern hardmask layer (405, 502) over the dielectric layer (300), the patterned hard mask layer exposing a portion of the major surface of the dielectric layer (Figure 5); and performing a concurrent deposition and etch process to remove a portion of the dielectric layer, the concurrent deposition and etch process comprising removing material from the dielectric layer, and selectively coating the patterned hard mask layer with hard mask material (Paragraphs [0092]-[0103] Figures 3-7B discloses providing target layer 300 and forming DARC layer 302 and BARC layer 305 which can be etched in patterned DACR 502 and patterned BARC 405, depositing vertical growth mask 700 simultaneously while etching target layer 300 to form etched target layer 307).
Tan does not explicitly disclose providing a substrate having a dielectric layer disposed over a semiconductor substrate.
However, Tan discloses wherein the target layer may be a semiconductor substrate or wafers having one or more layers including materials such as dielectric layers (Paragraph [0042]) rendering obvious providing a substrate having a dielectric layer disposed over a semiconductor substrate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Tan to include a substrate having a dielectric layer disposed over a semiconductor substrate as rendered obvious by the general teachings of Tan because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using layer on a semiconductor wafer as rendered obvious by Tan. MPEP 2143D
With regards to claim 17, the modified teachings of Tan render obvious wherein the coating the patterned hard mask layer comprises selectively depositing material from the removing (Paragraphs [0036], [0045], [0053]-[0059], [0082]-[0086] discloses forming the vertical growth mask simultaneously while etching the underlying layer of carbon wherein a precursor may be added including carbon containing precursors rendering obvious depositing material from the removing).
With regards to claim 19, the modified teachings of Tan render obvious wherein the coating the patterned hard mask layer comprises selectively depositing material fly exposing the substrate to a precursor (Paragraphs [0036], [0045], [0053]-[0059], [0082]-[0086] disclose forming the vertical growth mask by including a precursor).

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2022/0028697), as applied to claims 1-4, 6, 8-9, 11-12, 16-17 and 19, in further view of JAIN et al (U.S Patent Application Publication 2020/0194272).
With regards to claim 5, the modified teachings of Tan render obvious the limitations of claim 4 as previously disclosed.
However, the modified teachings of Tan are silent as to wherein the first hard mask layer comprises titanium nitride, titanium, tantalum nitride, tantalum, ruthenium, tungsten-based compounds, or aluminum-based compounds, and the second hard mask layer comprises silicon dioxide, silicon nitride, silicon oxynitride, silicon carbide, carbon doped silicon, or carbon doped silicon oxide.
Tan discloses wherein the material to be etched is a carbon containing substrate (Paragraph [0042], [0092]). Jain discloses a method for processing a substrate comprising a carbon substrate (300) using a metal doped carbon containing hard mask wherein the dopant is any of tungsten, titanium, tantalum nitride, tungsten nitride, tungsten silicide and any combinations thereof (Paragraph [0040], [0045) and an upper hard mask of silicon containing materials such as silicon oxide and silicon oxynitride (Paragraph [0042]) rendering obvious wherein the first hard mask layer comprises titanium nitride, titanium, tantalum nitride, tantalum, ruthenium, tungsten based compounds, or aluminum based compounds, and the second hard mask layer comprises silicon dioxide, silicon nitride, silicon oxynitride, silicon carbide, carbon doped silicon, or carbon doped silicon oxide
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the hardmask layers as rendered obvious by Jain because the reference of Jain teaches that such mask allow for the underlying layer etching without forming redeposits and preserving the feature profile (Paragraph [0041]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the mask as rendered obvious by Jain. MPEP 2143D
With regards to claim 20, the modified teachings of Tan render obvious the limitations of claim 16 as previously discussed.
However, the modified teachings of Tan do not explicitly disclose prior to performing the concurrent deposition and etch process, performing a timed etch process for a selected etch time, the timed etch process simultaneously removing a portion of the dielectric layer and a top portion of the patterned hard mask layer, wherein the patterned hard mask layer comprises the top portion and a bottom portion underlying the top portion.
Jain discloses a method for processing a substrate, the method comprising: providing a substrate having a dielectric layer (303) disposed over a semiconductor substrate layer (301); forming a patterned hardmask (325, 319) over the dielectric layer (303), the pattern hardmask layer comprising a top portion (325) and a bottom portion (319), and wherein the pattern hardmask exposes a portion of the major surface of the dielectric layer (Figure 3C); performing a first timed etch process for a first time, the first time etch process simultaneously removing a first portion of the dielectric layer and the top portion of the patterned hard mask layer (Paragraphs [0045]-[0053] discloses providing dielectric layer 303 over substrate 301, forming hard mask pattern 325, 319, performing an desired etching of carbon 303 wherein the patterned mask 325 is etching during the operation of removing 303 and a portion of 319 to form remain m mask 329) rendering obvious prior to performing the concurrent deposition and etch process, performing a timed etch process for a selected etch time, the timed etch process simultaneously removing a portion of the dielectric layer and a top portion of the patterned hard mask layer, wherein the patterned hard mask layer comprises the top portion and a bottom portion underlying the top portion. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the removing a portion of the dielectric and hardmask as rendered obvious by Jain because the reference of Jain teaches that such patterning prevents redeposition of formation of residues (Paragraph [0053]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the mask and dielectric etching as rendered obvious by Jain. MPEP 2143D

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2022/0028697), as applied to claims 1-4, 6, 8-9, 11-12, 16-17 and 19, in further view of KABANSKY et al (U.S. Patent Application Publication 2017/0178899).
With regards to claim 7, the modified teachings of Tan render obvious the limitations of claim 6 as previously disclosed.
The modified teachings of Tan are silent as to wherein forming the silicon-rich dielectric layer selectively over the patterned hard mask layer comprises exposing the substrate to a gaseous mixture comprising silicon tetrachloride or silicon tetrafluoride.
Kabansky discloses a method of forming a pattern comprising directionally depositing a silicon containing layer over a pattern using a gaseous precursor including silicon tetrachloride or silicon tetrafluoride (Paragraphs [0032]-[0033], [0044]) rendering obvious wherein forming the silicon-rich dielectric layer selectively over the patterned hard mask layer comprises exposing the substrate to a gaseous mixture comprising silicon tetrachloride or silicon tetrafluoride.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the gaseous mixture as rendered obvious by Kabansky because the reference of Kabansky teaches that such precursors allows for silicon based mask build material (Paragraph [0044]) one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired masking using the precursor as rendered obvious by Kabansky. MPEP 2143D

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al (U.S. Patent Application Publication 2022/0028697), as applied to claims 1-4, 6, 8-9, 11-12, 16-17 and 19, in further view of ZHOU et al (U.S. Patent Application Publication 2015/0125375).
With regards to claim 10, the modified teachings of Tan render obvious the limitations of claim 1 respectively as previously disclosed.
However, the modified teachings of Tan do not explicitly disclose wherein forming the capping layer selectively over the patterned hard mask layer comprises performing a sputter deposition process of Si-rich layer.
However, Zhou discloses a method of depositing a silicon dioxide method comprising depositing the silicon dioxide on a semiconductor substrate through a sputter deposition method (Paragraphs [0006], [0034]-[0037]) rendering obvious wherein forming the capping layer selectively over the patterned hard mask layer comprises performing a sputter deposition process of Si-rich layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the sputter deposition as rendered obvious by Zhou because of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired silicon rich layer using the sputtering deposition as rendered obvious by Zhou. MPEP 2143D
With regards to claim 18, the modified teachings of Tan render obvious the limitations of claim 16 respectively as previously disclosed.
However, the modified teachings of Tan do not explicitly disclose wherein the selectively coating the patterned hard mask layer comprises selectively depositing material with sputtering.
However, Zhou discloses a method of depositing a silicon dioxide method comprising depositing the silicon dioxide on a semiconductor substrate through a sputter deposition method (Paragraphs [0006], [0034]-[0037]) rendering obvious wherein the selectively coating the patterned hard mask layer comprises selectively depositing material with sputtering.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tan to include the sputter deposition as rendered obvious by Zhou because of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired silicon rich layer using the sputtering deposition as rendered obvious by Zhou. MPEP 2143D

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al (U.S. Patent Application Publication 2020/0194272) in view of TAN et al (U.S. Patent Application Publication 2022/0028697).
With regards to claim 13, Jain discloses a method for processing a substrate, the method comprising: providing a substrate having a dielectric layer (303) disposed over a semiconductor substrate layer (301); forming a patterned hardmask (325, 319) over the dielectric layer (303), the pattern hardmask layer comprising a top portion (325) and a bottom portion (319), and wherein the pattern hardmask exposes a portion of the major surface of the dielectric layer (Figure 3C); performing a first timed etch process for a first time, the first time etch process simultaneously removing a first portion of the dielectric layer and the top portion of the patterned hard mask layer (Paragraphs [0045]-[0053] discloses providing dielectric layer 303 over substrate 301, forming hard mask pattern 325, 319, performing an desired etching of carbon 303 wherein the patterned mask 325 is etching during the operation of removing 303 and a portion of 319 to form remain m mask 329).
Jain does not explicitly disclose removing a second portion of the dielectric layer by performing a cyclic etch process comprising a plurality of cycles, wherein performing one cycle of the plurality of cycles comprises forming a reconstructed portion of the patterned hard mask layer by performing an area selective deposition process, and after forming the reconstructed portion of the hard mask layer, performing a second timed etch process for a second etch time, the second timed etch process removing material from the dielectric layer.
Tan discloses a method for processing a substrate, the method comprising: providing a dielectric layer (300) (Paragraph [0042]); forming a pattern hardmask layer (502) over the dielectric layer (300), the patterned hard mask layer exposing a portion of the major surface of the dielectric layer (Figure 5); and removing a portion of the dielectric layer by performing a cyclic etch process comprising a plurality of cycles, wherein performing one  cycle of the plurality of cycles comprising: forming a capping layer (600) selectively over the patterned hardmask layer (4502) and after forming the capping layer, performing a sub-cycle etch process, the subs-cycle etch process removing material from the dielectric layer (Paragraphs [0092]-[0108] Figures 3-6B, 8A-8C discloses providing target layer 300 and forming DARC layer 302 which can be etched in patterned DACR 502, depositing vertical growth mask 600 and performing a cycle of etching target layer with 600, 502 wherein 620 is etched while and a replenished vertical growth mask 820 is added subsequent to etching and the operations may be repeated in multiple cycles until the desired depth is reached Paragraph [0069] discloses wherein the vertical growth mask can be achieved direction on a  DACR material relative to exposed carbon containing material) wherein the sub cycle etch process is a timed process (Paragraphs [0104]-[0108], [0120] discloses wherein the etch process may be controlled by a system controller comprising a switching system for controlling the flow rates and durations of each of the closed embodiments wherein the switching time is adjusted based on the flow chemistry recipe chosen and other factors) rendering obvious removing a second portion of the dielectric layer by performing a cyclic etch process comprising a plurality of cycles, wherein performing one cycle of the plurality of cycles comprises forming a reconstructed portion of the patterned hard mask layer by performing an area selective deposition process, and after forming the reconstructed portion of the hard mask layer, performing a second timed etch process for a second etch time, the second timed etch process removing material from the dielectric layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Jain to include the cyclic etch process as rendered obvious by Tan because the reference of Tan teaches that the inclusion of these vertical grown mask helps avoid trimming for thinning of the underlying mask structure (Paragraph [0034]) and because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using vertical grown layer as rendered obvious by Tan. MPEP 2143D
With regards to claim 14, the modified teachings of Jain selecting a deposition thickness for the reconstructed portion of the hard mask layer (Tan Paragraphs [0053]-[0078] discloses depositing the vertical growth mask to a desired thickness by adjusting deposition characteristics). In addition, the modified teachings of Tan disclose wherein the vertical growth mask may be etch such that the etching may be performed wherein the vertical etch is removed the thickness of the target layer etched and will be replenished only once per thickness of the target etched (Tan Paragraphs [0104]-[0107]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) It would have been prima facie obvious to modify the etch time of the timed etch process to amounts including an amount which etches 90 % to 99% of the selected deposition thickness of the reconstructed layer in order to sufficiently remove the vertical growth mask to provide the desired replenished one per thickness of the target layer etched as rendered obvious by the modified teachings of Jain. (Tan Paragraphs [0104]-[0107], MPEP 2144.05(II)(A)).
With regards to claim 15, the modified teachings of Jain discloses a method for processing a substrate comprising a carbon substrate (300) using a metal doped carbon containing hard mask wherein the dopant is any of tungsten, titanium, tantalum nitride, tungsten nitride, tungsten silicide and any combinations thereof (Paragraph [0040], [0045) and an upper hard mask of silicon containing materials such as silicon oxide and silicon oxynitride (Paragraph [0042]) rendering obvious wherein the bottom portion of the hard mask comprises a metallic layer and the top portion of the hard mask layer comprises a dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713